Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 1 of 7 PageID #: 1
                                                                       FILED
                                                                 US DISTRICT COURT
                                                                 WESTERN DISTRICT
                                                                   OF ARKANSAS
                                                                   Feb 21, 2020
                                                                OFFICE OF THE CLERK
                                                   1:20cm1
Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 2 of 7 PageID #: 2
Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 3 of 7 PageID #: 3
Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 4 of 7 PageID #: 4
Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 5 of 7 PageID #: 5
Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 6 of 7 PageID #: 6
Case 1:20-cm-00001-BAB Document 1   Filed 02/21/20 Page 7 of 7 PageID #: 7
